Citation Nr: 0303209	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  04-00 8623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death, secondary to nicotine dependence that was 
incurred in military service.

2.	Entitlement to service connection for the cause of the 
veteran's death due to tobacco use in service.  


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The veteran had had active duty from July 1951 to July 1955.   
The veteran died in March 1995.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

FINDINGS OF FACT

1.	The veteran developed nicotine dependence during military 
service.

2.	Nicotine dependence, singly or jointly with other 
conditions, was the immediate or underlying cause of death 
or was etiologically related thereto.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is established. 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  She argues that the veteran's 
cerebrovascular accident was caused by either nicotine 
dependence he incurred in service or tobacco use occurring in 
service.  

Having carefully considered the evidence of record in light 
of the appellant's contentions and the applicable law, the 
Board is of the opinion that the evidence as to the 
appellant's first contention (i.e., nicotine dependence) is 
in approximate balance and the claim will be granted on this 
basis.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).  

Because of the Board's disposition of this issue on the 
specified basis, the appellant's other contention (i.e., in-
service tobacco use) will not be discussed further.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be established for the veteran's cause 
of death, where the evidence shows that the service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  Id.

The record indicates that a formal claim for the benefit 
sought was received at the RO on May 27, 1998.  Under the 
legal authority in effect prior to June 9, 1998, service 
connection could be granted for disease resulting from 
tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93.  In relevant part, the then-applicable law 
also held that if the veteran developed nicotine dependence 
during service, and that nicotine dependence was considered 
to be a proximate cause of disability manifested after 
service, service connection on a secondary basis could be 
granted.  VAOPGCPREC 19-97.

The veteran's service medical records have not been obtained 
and are presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center.  It is held that where 
evidence has been lost while in the custody of Government 
depositories, VA has an obligation to apprise the claimant of 
alternative sources of information to substantiate the claim.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In this matter, the 
appellant has already provided numerous lay statements 
reflecting the makers' observations as to the veteran's pre-
service, service, and post-service nicotine use - such are in 
the Board's view sufficient to constitute alternative sources 
within the meaning of the law.  The statements in their whole 
indicate that the veteran did not smoke cigarettes prior to 
service, and that when he was discharged therefrom his 
tobacco use became marked and undeterred by his family and 
friends' efforts to help him stop or at least ration such 
use.  

VAOPGCPREC 19-97 held that the determination of whether a 
veteran is, in fact, dependent on the drug nicotine is a 
medical issue.  It noted that the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., of the American 
Psychiatric Association, (DSM-IV), provides that the criteria 
for diagnosing substance dependence are generally to be 
applied in diagnosing nicotine dependence.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, American 
Psychiatric Association, 1994.  VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.

The appellant has proffered the opinion of Judson Millhon, 
M.D., the veteran's treating physician.  In relevant part, 
Dr. Millhon reported that he had treated the veteran for 12 
years prior to his death in 1995; that he had reviewed the 
statements of the veteran's family and friends; and that he 
was aware of VA's guidelines for the medical evaluation of 
tobacco-related disabilities.  Based upon these factors, as 
well as his own observations in treating the veteran, Dr. 
Millhon opined that the veteran was nicotine dependent, and 
that such dependence began in service.  

The "treating physician rule" that gives the opinions of 
treating physicians greater weight in evaluating medical 
evidence has been rejected in the context of veterans 
benefits claims.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  
However, in this matter, Dr. Millhon's report appears to be 
based upon a review of the medical and lay evidence, as well 
as his own knowledge of the course of the veteran's health.  
It is therefore competent and probative medical evidence.  
See Guerrieri, 4 Vet. App. at 470-471 [Observing that the 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches].




There can be no doubt that further development could be 
undertaken in this claim.  
In particular, further clarification could be sought of an 
opinion authored by Stephen L. Houff, M.D., indicating that 
given the veteran's tobacco use, diabetes and hypertension, 
it would be impossible to ascertain the etiology of the 
veteran's cerebrovascular accidents to any one factor.  
Although the physician observed that the veteran's 
cerebrovascular disease and resultant death "are more likely 
than not unrelated" to tobacco use in service, he also found 
it more likely than not that the veteran "met the criteria 
for nicotine dependence" during and after his military 
service.  

However, given the presumed destruction of the veteran's 
service medical records and the medical evidence presently of 
record, the Board is of the opinion that a state of relative 
equipoise has been reached in this case, and the benefit of 
the doubt rule will therefore be applied.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 368 (1991) (Mandating that the 
benefit-of-the-doubt rule be accorded heightened scrutiny in 
cases where service medical records have been lost or 
destroyed while in the possession of the Government); Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993).  

Given the favorable disposition of this matter to the 
appellant, further consideration or discussion with scrutiny 
upon the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001) 
is not warranted. 






ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the statutes and regulations governing 
the payment of monetary awards.




		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

